UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant ☑ Filed by a Party other than the Registrant ☐ Check the appropriate box: ☑ Preliminary Proxy Statement ☐ Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) ☐ Definitive Proxy Statement ☐ Definitive Additional Materials ☐ Soliciting Material Pursuant to §240.14a-12 LAKES ENTERTAINMENT, INC. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): ☐ No fee required. ☑ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Lakes Entertainment, Inc. common stock Aggregate number of securities to which transaction applies: 7,858,145 shares of common stock Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): In accordance with Exchange Act Rule 0-11(c), and estimated solely for the purpose of calculation of the filing fee in accordance with Rule 0-11, the filing fee was determined based upon the product of (x) $8.65 (the average of the high and low prices of the common stock on the NASDAQ Global Market on April 6, 2015) and (y) 7,858,145 shares of common stock (determined according to the pre-merger values as calculated in the previously filed Agreement and Plan of Merger, which used then-current financial estimates and assumptions as of an estimated closing date of September 30, 2015) to be issued and outstanding in connection with the merger described herein. The fee was determined by multiplying 0.0001162 by the sum calculated in the preceding sentence. Proposed maximum aggregate value of transaction: Total fee paid: ☐ Fee paid previously with preliminary materials. ☐ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: 130 Cheshire Lane, Suite 101 Minnetonka, Minnesota 55305 [], 2015 Dear Lakes Entertainment, Inc. Shareholder: You are cordially invited to attend a Special Meeting of Shareholders of Lakes Entertainment, Inc. (“ Lakes ”), which will be held at Lakes’ corporate office, 130 Cheshire Lane, Suite 101, Minnetonka, Minnesota, beginning at [:] [_].m. Central Time on [], [ ], 2015 (the “ Special Meeting ”). This booklet contains your official notice of the Special Meeting and a proxy statement that includes information about the matters to be acted upon at the meeting. Officers and directors of Lakes will be on hand to answer questions and discuss matters that may properly arise. As previously announced, Lakes has entered into an Agreement and Plan of Merger dated as of January 25, 2015 (the “ Merger Agreement ”), by and among Lakes, LG Acquisition Corporation, a Nevada corporation and wholly-owned subsidiary of Lakes (“ Merger Sub ”), Sartini Gaming, Inc., a privately-held Nevada corporation (“ Sartini Gaming ”), and The Blake L. Sartini and Delise F. Sartini Family Trust, as the sole stockholder of Sartini Gaming, pursuant to which Merger Sub will, on and subject to the terms of the Merger Agreement, merge into Sartini Gaming (the “ Merger ”). If the Merger is completed, each share of Sartini Gaming common stock outstanding immediately prior to the Merger will be converted into the right to receive shares of common stock of Lakes. The Lakes Board of Directors is soliciting your approval of the following proposals at the Special Meeting: 1. The issuance of shares of Lakes common stock in connection with the proposed Merger (the “ Share Issuance ”); 2. If necessary, an adjournment of the Special Meeting, including for the purpose of soliciting additional proxies, if there are not sufficient votes in favor of the Share Issuance; 3. The amendment of Lakes’ Second Amended Bylaws to authorize the Lakes Board of Directors to determine the number of directors; and 4. The approval, on an advisory (non-binding) basis, of the compensation that may be paid or become payable to Lakes’ named executive officers in connection with the Merger. We believe that the Merger with Sartini Gaming is a positive development for Lakes. After careful consideration of a number of factors, which are described in the attached document, the Lakes Board of Directors has determined that the Merger is advisable, fair to and in the best interests of Lakes and its shareholders, and recommends that the Lakes shareholders vote “FOR” the proposal to issue additional shares of Lakes common stock; “FOR” the proposal to adjourn the Special Meeting, if necessary, to solicit additional proxies; “FOR” the proposal to amend Lakes’ Second Amended Bylaws; and “FOR” the proposal to approve, on an advisory basis, the compensation that may be paid or become payable to Lakes’ named executive officers in connection with the Merger. Please take the time to vote by completing and mailing the enclosed proxy card or vote your shares by telephone or via the Internet. The attached document describes in detail each of the proposals for which we are soliciting your approval. It also includes a copy of the Agreement and Plan of Merger as AppendixA . We urge you to read the enclosed materials carefully for a complete description of the Merger and the other proposals. I sincerely hope that you will be able to attend our Special Meeting. However, whether or not you plan to attend, please complete and return the enclosed proxy in the accompanying envelope or vote your shares by telephone or via the Internet. If you attend the meeting, you may, if you wish, withdraw any proxy previously given and vote your shares in person. YOUR VOTE ON ALL THESE MATTERS IS VERY IMPORTANT. Sincerely, Timothy J. Cope, President, Chief Financial Officer, and Treasurer 130 Cheshire Lane, Suite 101 Minnetonka, Minnesota 55305 NOTICE OF SPECIAL MEETING OF SHAREHOLDERS [], 2015 To the Shareholders of Lakes Entertainment, Inc.: As previously announced, Lakes has entered into an Agreement and Plan of Merger dated as of January 25, 2015 (the “ Merger Agreement ”), by and among Lakes Entertainment, Inc. (“ Lakes ”), LG Acquisition Corporation, a Nevada corporation and wholly-owned subsidiary of Lakes (“ Merger Sub ”), Sartini Gaming, Inc., a privately-held Nevada corporation (“ Sartini Gaming ”), and The Blake L. Sartini and Delise F. Sartini Family Trust, as the sole stockholder of Sartini Gaming, pursuant to which Merger Sub will, on and subject to the terms of the Merger Agreement, merge into Sartini Gaming (the “ Merger ”). Please take notice that our Board of Directors has called the special meeting of shareholders (the “ Special Meeting ”) of Lakes to be held at the corporate office of Lakes, 130Cheshire Lane, Suite 101, Minnetonka, Minnesota 55305, at [:] [].m. local time on [], 2015, or at any adjournment or postponements thereof, for the purpose of considering and taking appropriate action with respect to the following: 1. Approving the issuance of shares of Lakes common stock in connection with the proposed Merger (the “ Share Issuance ”); 2. Adjourning, if necessary, the Special Meeting, including for the purpose of soliciting additional proxies, if there are not sufficient votes in favor of the Share Issuance; 3. Amending Lakes’ Second Amended Bylaws to authorize the Lakes Board of Directors to determine the number of directors; 4. Approving, on an advisory (non-binding) basis, the compensation that may be paid or become payable to Lakes’ named executive officers in connection with the Merger. 5. Transacting any other business as may properly come before the Special Meeting or any adjournments or postponements thereof. A copy of the Merger Agreement is attached as Appendix A hereto. Only holders of record of the common stock of Lakes at the close of business on [], 2015 will be entitled to receive notice of and vote at the Special Meeting or any adjournments or postponements thereof. YOUR BOARD OF DIRECTORS RECOMMENDS THAT YOU VOTE “FOR” APPROVAL OF EACH OF THE PROPOSALS LISTED ABOVE. You may vote your shares by telephone (866-883-3382)or Internet (www.proxypush.com/laco) no later than 11:59 p.m. Central Time on [], 2015 (as directed on the enclosed proxy card) or vote by completing, signing and promptly returning the enclosed proxy card by mail. If you choose to submit your proxy by mail, we have enclosed an envelope for your use, which is prepaid if mailed in the United States. If you are attending the Special Meeting and your shares are registered in your name, you may also vote at the Special Meeting until voting is closed. YOUR VOTE IS IMPORTANT. All Lakes shareholders are cordially invited to attend the Special Meeting. Whether or not you plan to attend the meeting in person, you are requested to complete and return the enclosed proxy in the accompanying envelope or vote your shares by telephone or via the Internet. You may revoke your proxy at any time before it is exercised by giving written notice to the Corporate Secretary of Lakes or returning a later-dated proxy. By Order of the Board of Directors Timothy J. Cope, President, Chief Financial Officer, and Treasurer TABLE OF CONTENTS Questions and Answers About the Proposed Transactions and the Special Meeting 1 Summary of Material Terms of the Proposed Transactions 7 The Companies 7 The Merger 8 The Merger Agreement 10 Ancillary Agreements 13 Summary Historical and Unaudited Pro Forma Financial Data 15 Risk Factors 17 Risks Relating to the Merger 17 Risk Factors Relating to the Combined Company Following the Merger 20 Cautionary Statement on Forward-Looking Statements 26 Special Meeting of Lakes Shareholders 28 General; Date, Time and Place 28 Purpose of Meeting 28 Record Date; Voting Information 28 Required Votes 28 Quorum 29 Abstentions and Broker Non-Votes 29 Adjournments or Postponement 29 Recommendation of Lakes Board of Directors 29 Solicitation and Voting Procedures 30 Revocability of Proxies 30 Important Notice Regarding the Availability of Proxy Materials for the Shareholder Meeting 30 The Merger 31 General Description 31 Background of the Merger 31 Recommendation of Lakes Board of Directors and Reasons for Recommending the Approval of the Merger Agreement 40 Opinion of Lakes’ Financial Advisor 44 Lakes and Sartini Gaming Unaudited Prospective Financial Information 52 Recommendation of the Lakes Board of Directors 55 Interests of Certain of Lakes’ Officers and Directors in the Merger 55 Interests of Certain of Sartini Gaming’s Officers and Directors in the Merger 57 Litigation Proceedings Relating to the Merger 58 Material Federal Income Tax Consequences of the Merger 58 Accounting Treatment 58 Regulatory Approvals 59 Federal Securities Law Consequences; Resale Restrictions 59 i No Dissenters’ Rights 59 The Merger Agreement 60 The Merger 60 Merger Consideration 61 Special Committee 68 Escrow 68 Golden Gaming Warrants 69 Representations and Warranties 69 Conduct of Business Pending the Merger 71 No Solicitation 73 Other Covenants 75 Conditions to Consummation of the Merger 80 Indemnification 82 Termination and Transaction Expenses 84 Ancillary Agreements 87 Voting and Support Agreement 87 Shareholders’ Agreement 87 NOL Preservation Agreement 88 Registration Rights Agreement 88 Noncompetition Agreements 89 Selected Historical Consolidated Financial Information of Golden 90 Selected Historical Consolidated Financial Information of the Lakes Group 91 Unaudited Pro Forma Condensed Combined Financial Statements 93 Comparative Historical and Unaudited Pro Forma Per Share Data 99 Historical Common Stock Market Price and Dividends Dividends Golden’s Business Sartini Gaming Management’s Discussion and Analysis of Financial Condition and Results of Operations Beneficial Ownership of Lakes Common Stock Certain Relationships and Related Transactions Future Shareholder Proposals Proposal One: Approval of the Issuance of Lakes Common Stock in Connection with the Merger ii Proposal Two: If Necessary, Approval of the Adjournment of the Special Meeting, Including to Solicit Proxies, if there are not Sufficient Votes in Favor of the Share Issuance Proposal Three: Approval of Amendment to Lakes’ Second Amended Bylaws Proposal Four: Approval, on an Advisory Basis, of Potential Change in Control Payments to Named Executive Officers Where You Can Find More Information; Incorporation by Reference Index to Sartini Gaming Financial Statements F-1 iii QUESTIONS AND ANSWERS ABOUT THE PROPOSED TRANSACTIONS AND THE SPECIAL MEETING The following are some of the questions you may have as a Lakes shareholder and answers to those questions. These questions and answers only highlight some of the information contained in this proxy statement. You should read carefully this entire document, including all appendices hereto, to fully understand the proposed transactions and the voting procedures for the Special Meeting. Q: Why am I receiving this proxy statement? A: Lakes Entertainment, Inc. (“ Lakes ” and, together with its subsidiaries, the “ Lakes Group ”) and its wholly-owned subsidiary, LG Acquisition Corporation, a Nevada corporation (“ Merger Sub ”), have entered into an Agreement and Plan of Merger (the “ Merger Agreement ”) with Sartini Gaming, Inc., a Nevada corporation (“ Sartini Gaming ” and, together with its subsidiaries, “ Golden ”), and The Blake L. Sartini and Delise F. Sartini Family Trust, as the sole stockholder of Sartini Gaming (the “ Golden Stockholder ”), pursuant to which Lakes has agreed, on and subject to the terms of the Merger Agreement, to acquire Golden, pursuant to a merger of Merger Sub with and into Sartini Gaming (as the Golden parent company), in exchange for shares of Lakes common stock (the “ Merger ”). As a result of being listed for trading on the NASDAQ Global Market, issuances of our common stock are subject to the NASDAQ Listing Rules. Under Rule 5635(a), we must seek shareholder approval with respect to issuances of our common stock when the shares to be issued are being issued in connection with the acquisition of the stock of another company and are equal to 20% or more of our outstanding common stock before the issuance. Lakes is holding the Special Meeting to obtain shareholder approval of the issuance of our common stock in connection with the Merger. Q: What are the proposals on which I am being asked to vote? A: You are being asked to vote on a proposal to approve the issuance of shares of our common stock in connection with our proposed acquisition of Golden in the Merger. You are also being asked to approve a proposal that would permit the proxies appointed by you, individually or together, to adjourn the Special Meeting, including for the purpose of soliciting additional proxies. You are also being asked to vote on proposals to (i) amend our Second Amended Bylaws, and (ii) approve, on an advisory (non-binding) basis, the compensation that may be paid or become payable to Lakes’ named executive officers in connection with the Merger . Q: How does Lakes propose to acquire Golden? A: Subject to our obtaining the requisite shareholder approval and the satisfaction of certain other closing conditions described in this proxy statement, we have agreed to acquire Golden through the merger of Merger Sub with and into Sartini Gaming (the Golden parent company), following which Golden would be wholly owned by Lakes. In connection with the Merger, Lakes will be renamed “Golden Entertainment, Inc.” Q: Who is Golden? A: Golden is a diversified group of gaming companies that focus on three business lines: distributed gaming (often referred to as “slot routes”), tavern operations and casino operations. Golden’s distributed gaming business involves the installation and operation of gaming devices in certain strategic, high-traffic, non-casino locations (such as grocery stores, convenience stores, restaurants, bars and taverns) in Nevada. Golden’s tavern operations involve the operation of traditional, branded taverns targeting local patrons, primarily in Clark County, Nevada. Golden’s casino operations consist of three casinos in Pahrump, Nevada. 1 Q. What will Lakes pay the Golden Stockholder as merger consideration? A: All issued and outstanding shares of capital stock of Sartini Gaming (the Golden parent company) will, in connection with and as a result of the Merger, be converted into the right to receive shares of Lakes common stock. In certain limited circumstances, we may provide a portion of the merger consideration in another form, including cash, as described below in “ The Merger Agreement—Merger Consideration—Maximum Number of Shares Issued .” We currently anticipate that all merger consideration will be in the form of shares of Lakes common stock. Q: How will the number of shares of Lake common stock to be issued in connection with the Merger be determined? A: The number of shares of Lakes common stock to be issued in connection with the acquisition of Golden in the proposed Merger will reflect the pre-Merger value of Golden relative to the pre-Merger value of the Lakes Group, which are calculated in accordance with formulas set forth in the Merger Agreement. The pre-Merger value of Golden is determined by multiplying 7.5 times Golden’s trailing twelve-month consolidated earnings before interest, taxes, depreciation and amortization (adjusted for non-cash or non-recurring expenses, losses and charges and certain other expenses, as so adjusted “ Adjusted EBITDA ”), less the aggregate principal amount of Golden’s indebtedness, subject to working capital and various other adjustments under the Merger Agreement. The pre-Merger value of the Lakes Group is based on $9.57 per share (including outstanding in-the-money stock options), subject to working capital and various other adjustments under the Merger Agreement. To determine the number of shares of Lakes common stock to be issued in connection with the Merger, the sum of the number of shares of Lakes common stock outstanding immediately prior to the Merger and the number of shares issuable upon the exercise of outstanding in-the-money stock options, will be divided by the percentage of the total pre-Merger value of both companies that represents the Lakes Group’s pre-Merger value to determine the total number of fully diluted shares immediately following the Merger. The number of shares to be issued in connection with the Merger will be the difference between the total number of fully diluted shares immediately following the Merger and the total number of fully diluted shares immediately prior to the Merger. Q: What is an example of how many shares of our common stock would be issued in connection with the Merger? A: Using then-current financial estimates and assumptions as of an estimated closing date of September 30, 2015, in the Merger Agreement we estimated that the pre-Merger value of Golden would be approximately $75.4 million and that the pre-Merger value of the Lakes Group would be approximately $135.6 million, resulting in a combined pre-Merger value of approximately $211.0 million with the Lakes Group’s pre-Merger value, as a percentage of the total pre-Merger value of both companies, at 64.3%. There are currently approximately 14.1 million shares of Lakes common stock outstanding (on a fully diluted basis). Using these estimated pre-Merger values and the current number of fully diluted shares of Lakes common stock, the total number of fully diluted shares immediately following the Merger would equal 14.1 million shares divided by 64.3%, or approximately 22.0 million shares. The number of shares of Lakes common stock to be issued in connection with the Merger would equal the difference between the total number of fully diluted shares immediately following the Merger and the total number of fully diluted shares immediately prior to the Merger, or approximately 7.9 million shares. The actual number of shares of Lakes common stock to be issued in connection with the Merger, however, will depend on the actual pre-Merger values of Golden and the Lakes Group, as calculated under the Merger Agreement. 2 Q: What is the maximum number of shares that Lakes will be required to issue in connection with the Merger? A: Under the Merger Agreement, the total number of shares that may be issued in connection with the Merger will not exceed 49.9% of the total number of fully diluted shares of Lakes common stock immediately following the Merger, or 14,075,779 shares, based on the number of fully diluted shares of Lakes common stock as of the date of this proxy statement. In the event that the relative pre-Merger values of Golden and the Lakes Group would result in the number of shares issued in connection with the Merger exceeding 49.9% of the total number of fully diluted shares of Lakes common stock immediately following the Merger (disregarding such cap), the parties to the Merger Agreement are required to agree on additional consideration to be transferred to the Golden Stockholder, but only to the extent that such additional consideration will not cause the Merger to fail to qualify as a tax-free reorganization under the Internal Revenue Code of 1986, as amended (the “ Code ”). See “ The Merger Agreement—Merger Consideration—Maximum Number of Shares Issued .” Q: Will there be any escrow restrictions on the merger consideration applicable after the Merger? A: Five percent of the shares of Lakes common stock to be issued to the Golden Stockholder at the closing of the Merger will be placed into escrow for potential post-closing adjustments and an additional ten percent of such shares of Lakes common stock will be placed into escrow for one year as the sole source of indemnification for post-closing indemnification claims against the Golden Stockholder (other than claims for breach of specified fundamental representations). A portion of the shares issued in connection with the Merger may be issued to certain warrantholders of Golden who elect to receive Lakes common stock in exchange for the repurchase of their warrants. None of these shares will be placed into escrow. See “ The Merger Agreement — Golden Gaming Warrants .” Q: Why does Lakes want to merge with Golden? A: Over the past several years, the pace of change in the gaming industry in the United States has continued to accelerate, with many of those changes related to achieving size and scale as well as minimizing dependency on particular regional markets. As a result, small gaming companies with limited geographical reach and diversification have had difficulty operating in the gaming industry. The Lakes Group, with only one casino located in a small market, is no exception. In order to grow and provide adequate returns to its shareholders, the Lakes Board of Directors determined that it would be beneficial to merge with, or acquire, a company that provided more diversification and a reach beyond a small market. With three distinct business lines and growth opportunities not only in Golden’s existing Nevada market but in other states as well, Golden provides the diversification and growth opportunities that the Lakes Group is seeking. The Lakes Board of Directors believes the proposed Merger with Golden is in the best interest of Lakes shareholders because the combined entity will be able to utilize Lakes’ capital and access to public markets to facilitate its growth and profitability, thereby providing a projected higher return on the shareholders’ investment. 3 Q: Are there risks associated with the Merger with Golden? A: Yes. The material risks associated with the Merger that are known to us are discussed in the section entitled “ Risk Factors ” beginning on page []. Those risks include, among others, the possibility that the integration of Golden with our business may not be completed successfully, cost-effectively or on a timely basis, our ability to successfully refinance outstanding debt obligations of Golden, our ability to compete in each of the combined company’s business lines, our ability to utilize our NOLs (as defined below) after the Merger and our ability to integrate, attract and retain employees after the Merger. Q: What vote is required to approve the proposals? A: The proposal to approve the issuance of shares of Lakes common stock in connection with the Merger (the “ Share Issuance ”) must be approved by the affirmative vote of a majority of the shares of our common stock present in person or represented by proxy and entitled to vote. The proposal to permit the proxies to adjourn the Special Meeting, including for the purpose of soliciting additional proxies, must be approved by the affirmative vote of the majority of shares of our common stock present in person or represented by proxy at the meeting and entitled to vote, regardless of whether a quorum is present. The proposals to (i) amend our Second Amended Bylaws, and (ii) approve, on an advisory basis, the compensation that may be paid or become payable to Lakes’ named executive officers in connection with the Merger , also require the affirmative vote of a majority of the shares of our common stock present in person or represented by proxy at the meeting and entitled to vote. Q: What will happen if the Share Issuance is not approved by the Lakes shareholders? A: Upon a vote at our Special Meeting, if our shareholders fail to approve the issuance of shares of our common stock in connection with the Merger, Sartini Gaming will have the right to terminate the Merger Agreement. Upon such termination, Lakes will be required to reimburse Sartini Gaming for its transaction expenses, up to $500,000. Q: Will there be any change to the Board of Directors or the executive officers of Lakes after the Merger? A: Yes. Lyle Berman, Timothy Cope and Neil Sell are expected to remain on the Board of Directors of Lakes following the Merger, but Messrs. Berman and Cope will resign from their positions as executive officers of Lakes and Messrs. Moberg and Barenbaum will resign from their positions as directors of Lakes. In connection with the Merger, Lakes will appoint Blake Sartini, two designees of the Golden Stockholder and one person designated jointly by Lakes and the Golden Stockholder to fill the vacancies on the Lakes Board of Directors. Under the terms of the Merger Agreement, following the Merger, Mr. Sartini will serve as the President and Chief Executive Officer and Chairman of the Board of Directors of Lakes, Matthew Flandermeyer will serve as the Chief Financial Officer of Lakes, and Stephen Arcana will serve as the Chief Operating Officer of Lakes. Mr. Sartini is currently the President and sole director of Sartini Gaming, Mr. Flandermeyer is currently the Treasurer and Secretary of Sartini Gaming and Mr. Arcana is currently Golden’s Chief Operating Officer. 4 Q: Will anything happen to my common stock upon completion of the Merger? A: No. After the completion of the Merger, each existing Lakes shareholder will have the same number of shares of Lakes common stock that such shareholder held immediately prior to the Merger. However, because we will be issuing new shares of our common stock in connection with the Merger, each existing share of Lakes common stock will represent a smaller ownership percentage of a larger company after the Merger. Q: Will I have dissenters’ rights with respect to the Merger? A: No, Lakes shareholders will not have dissenters’ rights with respect to the Merger. Q: When do you expect the Merger to be completed? A: We expect to complete the Merger in the second half of 2015. The Merger Agreement and the Merger have been approved by the Board of Directors of each company and by the Golden Stockholder. The closing of the transaction remains subject to a number of closing conditions, including the approval by our shareholders of the Share Issuance (which is the subject of this proxy statement), as well as required regulatory filings and approvals. It is possible, therefore, that factors outside of our control could require us to complete the Merger at a later time or not at all. Q: Does the Lakes Board of Directors recommend voting in favor of the proposals? A: Yes. After careful consideration, our Board of Directors has determined that the Share Issuance, as well as the other proposals, are in the best interests of Lakes and its shareholders. As a result, our Board of Directors recommends that you vote “FOR” the proposals. Q: Who is entitled to vote at the Special Meeting? A: Shareholders of record as of the close of business on [], 2015, the record date, are entitled to vote on each of the proposals at the Special Meeting or any adjournments or postponements thereof. Each shareholder is entitled to one vote per each share of our common stock held by such shareholder on the record date with respect to each proposal. Q: How do I vote? A: You may sign and date each paper proxy card you receive and return it in the prepaid envelope. If you return your signed proxy but do not indicate your voting preferences, we will vote on your behalf “FOR” the proposals specified in this proxy statement. You may also follow the instructions on the proxy card to submit voting instructions for your shares by telephone or via the Internet. Q: If my Lakes shares are held in “street name” by my broker, will my broker vote my shares for me? A: Your broker will vote your Lakes shares with respect to the proposals set forth in the accompanying notice to shareholders only if you provide instructions on how to vote by completing and returning a proxy card or instruction form provided to you by your broker. 5 Q: How may I revoke or change my vote? A: You have the right to revoke your proxy any time before the meeting by notifying our corporate secretary of your revocation or returning a later-dated proxy. The last vote received chronologically will supersede any prior vote. You may also revoke your proxy by voting in person at the Special Meeting. Attendance at the meeting, without voting at the meeting, will not in and of itself serve as a revocation of your proxy. Q: What happens if I abstain from voting? A: If an executed proxy card is returned and the shareholder has explicitly abstained from voting on any proposal, the shares represented by the proxy will be considered present at the Special Meeting for the purpose of determining a quorum. In addition, while they will not count as votes cast in favor of the proposal, they will count as votes cast on the proposal. As a result, an abstention on the proposal will have the same effect as a vote “AGAINST” the proposal. Q: Where can I find additional information about the Special Meeting and the proposed acquisition of Golden in the Merger? A: This proxy statement includes important information about the Merger and the other transactions contemplated by the Merger Agreement and the Special Meeting of the shareholders of Lakes. A copy of the Merger Agreement is attached as Appendix A to this proxy statement. Our shareholders should read this information carefully and in its entirety. Q: What should I do now? A: After carefully reading and considering the information contained in this proxy statement, please fill out and sign the proxy card, and then mail your completed and signed proxy card in the enclosed prepaid envelope as soon as possible so that your shares of our common stock may be voted at the Special Meeting. Alternatively, you may follow the instructions on the proxy card and submit instructions on voting your shares of our common stock by telephone or over the Internet. Your proxy card or your telephone or Internet directions will instruct the persons identified as your proxy to vote your shares at the Special Meeting as directed by you. If you hold your shares through a broker or other nominee, you should follow the instructions provided by your broker or other nominee when instructing them on how to vote your shares. 6 SUMMARY OF MATERIAL TERMS OF THE PROPOSED TRANSACTIONS This summary highlights selected information contained in this proxy statement and may not contain all of the information that is important to you. You should read carefully this entire document, including all appendices hereto, for a more complete understanding of the proposed transactions and voting procedures for the Special Meeting. The Companies Lakes Lakes Entertainment, Inc. 130 Cheshire Lane, Suite 101 Minnetonka, Minnesota 55305 Telephone: (952) 449-9092 or (952) 449-8505 The Lakes Group develops, finances, manages, and owns casino properties in the United States. It owns and operates the Rocky Gap Casino Resort, which includes a hotel, gaming facility, an event and conference center, a spa, four restaurants, and a golf course in Allegany County, Maryland. The company was formerly known as Lakes Gaming, Inc. and changed its name to Lakes Entertainment, Inc. in 2002. Lakes was founded in 1998 and is based in Minnetonka, Minnesota. Merger Sub LG Acquisition Corporation 130 Cheshire Lane, Suite 101 Minnetonka, MN 55305 Telephone: (952) 449-9092 or (952) 449-8505 Merger Sub is a Nevada corporation and a wholly-owned subsidiary of Lakes. Merger Sub was formed for the sole purpose of effecting the proposed Merger. Golden Sartini Gaming, Inc. 6595 S. Jones Blvd. Las Vegas, NV 89118
